Citation Nr: 0500249	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  04-35 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



REMAND

The veteran had active military service from January 1945 to 
February 1946.  Although no prior service is reported on his 
separation document, there is evidence in the file that he 
was inducted into service in October 1942.  He died in March 
2004, and the appellant is his former spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 administrative decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied the claims for dependency 
and indemnity compensation, death pension, and accrued 
benefits, finding that the appellant was not entitled to 
recognition as the veteran's surviving spouse. 

In November 2004, the appellant requested a personal hearing 
before a Member of the Board at the RO.  Since she has not 
been provided a hearing in accordance with her request, this 
case must be remanded for due process reasons.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on her part.

Accordingly, this case is REMANDED for the following:

Schedule the appellant for a hearing before a 
Veterans Law Judge at the RO, and notify her 
of the scheduled hearing at the latest 
address of record.  This hearing is to be 
scheduled in accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




